                                                       1   CHRIS D. KUHNER, ESQ. (Bar No. 173291)
                                                           KORNFIELD, NYBERG, BENDES, KUHNER & LITTLE, P.C.
                                                       2   1970 Broadway, Suite 600
                                                           Oakland, California 94612
                                                       3   Telephone: (510) 763-1000
                                                           Facsimile: (510) 273-8669
                                                       4   Email: c.kuhner@kornfieldlaw.com

                                                       5   Proposed Attorneys for Debtor-In-Possession

                                                       6
                                                       7
                                                       8                                          UNITED STATES BANKRUPTCY COURT

                                                       9                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                                      10
                                                      11   In re                                                                 Case No. 20-41767 CN
1970 Broadway, Suite 600 Oakland, California 94612




                                                      12   Hidden Glen, LLC,                                                     Chapter 11

                                                      13                                                                          DECLARATION OF CHRIS D.
                                                      14                                                                          KUHNER IN SUPPORT OF
                                                                                                                                  APPLICATION FOR
                                                      15                                                                          EMPLOYMENT OF COUNSEL
                                                                                                                                  FOR CHAPTER 11 DEBTOR AND
                                                      16                                                               Debtor.    DEBTOR-IN-POSSESSION
                                                      17
                                                      18             I, Chris D. Kuhner, declare under penalty of perjury as follows:
                                                      19             1.         I am an attorney at law, duly admitted to practice in the State of California and in
                                                      20   this Court.
                                                      21             2.         I practice law under the firm name of Kornfield, Nyberg, Bendes, Kuhner & Little,
                                                      22   P.C. The firm maintains offices for the practice of law at 1970 Broadway, Suite 600, Oakland,
                                                      23   California. I am duly admitted to practice in this State and before this Court, as are all the other
                                                      24   members of the firm.
                                                      25             3.         Other than as is disclosed in the Debtor’s Application for Employment of Counsel
                                                      26   for Debtor-In-Possession [Docket No. 16] and this declaration, neither the firm nor any of its
                                                      27   members have any connection with Hidden Glen, LLC, the above-named debtor, its creditors, the
                                                      28   U.S. Trustee or any other party in interest herein, or their respective attorneys or accountants, and

                                                           Declaration of Chris Kuhner in Support of Application for     -1-
                                                           Employment of Counsel
                                                     Case: 20-41767          Doc# 17           Filed: 11/20/20         Entered: 11/20/20 14:36:56   Page 1 of 2
                                                       1   represents no interest adverse to the estate in the matters upon which it is to be retained, except

                                                       2   that the firm represents said Debtor in this case.

                                                       3             4.         As of the petition date, your Applicant holds a pre-petition retainer in the amount of

                                                       4   $19,833 which, if authorized, your Applicant will draw down to pay fees and costs as they are

                                                       5   incurred, with said fees and costs subject to approval of the Bankruptcy Court. Your Applicant

                                                       6   received a pre-petition retainer of $23,283, plus the filing fee of $1,717. Your applicant drew

                                                       7   down on the retainer pre-petition and fees and cost owed at that time leaving the balance listed

                                                       8   above. The retainer was paid directly by the Debtor and the funds used to the pay the retainer

                                                       9   were from a $25,000 secured loan made by Lois Mowat, an existing secured creditor of the

                                                      10   Debtor.

                                                      11             5.         To the best of my knowledge, the Debtor’s application sets forth all of the
1970 Broadway, Suite 600 Oakland, California 94612




                                                      12   applicant’s connections with the debtor, creditors, any other party in interest, their respective

                                                      13   attorneys and accountants, the United States Trustee, or any person employed in the Office of the

                                                      14   United States Trustee.

                                                      15             I declare under penalty of perjury that the foregoing is true and correct and that this

                                                      16   declaration was executed this 20th day of November, 2020 at Oakland, California.

                                                      17
                                                      18                                                                      /s/ Chris D. Kuhner

                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28

                                                           Declaration of Chris Kuhner in Support of Application for    -2-
                                                           Employment of Counsel
                                                     Case: 20-41767          Doc# 17           Filed: 11/20/20         Entered: 11/20/20 14:36:56   Page 2 of 2
